                                    IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF UTAH


          UNITED STATES OF AMERICA,                                     MEMORANDUM DECISION AND
                                                                        ORDER OVERRULING OBJECTION
                                     Plaintiff,                         TO JURY INSTRUCTIONS

          v.                                                            Case No. 4:18-cr-00081-DN

          WEST FISHER,                                                  District Judge David Nuffer

                                     Defendant.


                  Defendant West Fisher objects 1 to the following language in Instruction No. 16 regarding

      the definition of “reasonable doubt”:

                  If . . . you think there is a real possibility that [the defendant] is not guilty, you
                  must give him the benefit of the doubt and find him not guilty. 2

                  Like the defendant in United States v. Conway, 3 Fisher argues that this language

      understates the degree of certainty that a jury must reach in order to find a defendant guilty and

      subtly shifts the burden of proof to the defense. 4 Not only is this language copied verbatim from

      the Tenth Circuit’s model jury instructions, 5 but the Tenth Circuit in Conway expressly held that

      this language “is a correct and comprehensible statement of the reasonable doubt standard” and

      “reject[ed] . . . the contention that the phrase ‘real possibility’ . . . impermissibly shifts the burden




      1
          Objection to Jury Instructions (“Objection”), docket no. 60, filed February 12, 2019.
      2
          Instruction No. 16 (emphasis added).
      3
          73 F.3d 975 (10th Cir. 1995).
      4
          See id. at 981.
      5
          Criminal Pattern Jury Instructions § 1.05, at 9 (2011 ed.).




elm
of proof.” 6 The Tenth Circuit has reiterated this holding in several other cases. 7 It is remarkable,

therefore, that, among the many authorities cited in and attached to Fisher’s objection, he did not

reference any of these controlling cases. 8 Consistent with these cases, his objection will be

overruled on this basis.

           Fisher further objects to this instruction because it “does not instruct that the burden of

proof is on the government to prove beyond reasonable doubt each and every element of the

crime.” 9 This is immaterial, as other jury instructions contain this direction. 10 Accordingly,

Fisher’s objection will be overruled on this basis also.

                                                       ORDER

           THEREFORE, IT IS HEREBY ORDERED that Fisher’s objection 11 to Instruction

No. 16 is OVERRULED.

           Signed February 15, 2019.
                                                        BY THE COURT:



                                                        David Nuffer
                                                        United States District Judge



6
    Conway, 73 F.3d at 980.
7
  See, e.g., United States v. Jefferson, 911 F.3d 1290 (10th Cir. 2018) (holding that the trial court “correctly
instructed the jury ‘[i]f . . . you think there is a real possibility that [defendant] is not guilty, you must give him the
benefit of the doubt and find him not guilty’”); United States v. Petty, 856 F.3d 1306, 1310 (10th Cir. 2017); United
States v. Barrera-Gonzales, 952 F.2d 1269, 1273 (10th Cir. 1992) (“[W]e reject appellant’s argument that the trial
court’s language ‘real possibility that he is guilty’ shifted the burden to the defendant.”); see also Victor v. Nebraska,
511 U.S. 1, 26-27 (1994) (Ginsburg, J., concurring) (stating that this instruction is a “clear, straightforward, and
accurate” explication of reasonable doubt and “surpasses others I have seen in stating the reasonable doubt standard
succinctly and comprehensibly”).
8
    See UTAH R. PROF. CONDUCT 3.3(a)(2).
9
    Objection, supra note 1, at 2.
10
  See, e.g., Instruction No. 4, at 1-2 (“To find the defendant guilty of this crime you must be convinced that the
prosecution has proved each of the following [elements] beyond a reasonable doubt . . . .”); Instruction No. 32
(same); Instruction No. 33 (same).
11
     Objection, supra note 1.



                                                                                                                          2
